Citation Nr: 1138924	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for multiple sclerosis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to August 1999. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for multiple sclerosis and schizophrenia.  In August 2010, the Board remanded the claims for additional development.  

The Board notes that the Veteran has been diagnosed with schizophrenia, in addition to other psychiatric disorders.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has characterized that issue as set forth above. 

The issue of entitlement to service connection for multiple sclerosis is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The record does not contain competent medical evidence establishing a diagnosis of posttraumatic stress disorder based on an in-service traumatic event or stressor; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of a psychiatric disorder and service.





CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he currently suffers from a psychiatric disorder that had onset in service, or in the alternative, that it is due to an undiagnosed illness.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A Veteran is presumed to be in sound condition when on entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

When a condition is properly found to have been pre-existing, the presumption of aggravation provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran's service records indicate that he served in the Navy from June 1998 to August 1999 and had no foreign or sea service and no military decorations.  His service separation form shows that he was discharged "under honorable conditions, (general)" due to misconduct.  

The service medical records show that the Veteran was noted to be normal upon both enlistment and separation, with the exception of a notation for defective vision.  In August 1999, the Veteran was seen for problems dealing with life stress.  The clinician noted the Veteran's report of treatment for paranoid schizophrenia and manic depression as a child, as well as attention deficit hyperactive disorder (ADHD).  He was given an impression of stress reaction and personality disorder.  Upon separation from service, the Veteran reported a history of nervousness, with a history of treatment for manic depression, schizophrenia, and ADHD.  On examination, he was not noted to have any psychiatric disorder. 

After service, treatment records starting in 2001 show that the Veteran has been seen on numerous occasions for psychiatric evaluations, and has been diagnosed with schizophrenia, PTSD, adjustment disorder with depressed mood, bipolar disorder, personality disorder, sociopathy, and dissociative disorder, among other diagnoses.  Additionally, several of his psychiatric records contain a diagnosis of malingering. 

In June 2001, the Veteran's competency to stand trial was evaluated in connection with a criminal charge.  The Veteran reported being hospitalized for psychotic symptoms in service.  He stated that he was diagnosed with schizophrenia in service, and was given a medical discharge.  He denied being physically, sexually or emotionally abused by anyone.  The psychiatrist noted that the Veteran had previously described himself as a pathological liar.  It was noted that the Veteran fabricated information with no regard for time frames or other inconsistencies when telling his stories.  The Veteran's behavior was described as appropriate and no psychosis was noted during the course of hospitalization.  Psychological testing suggested that the Veteran deliberately distorted his concerns in an attempt to portray himself as having serious mental health issues.  The psychiatrist diagnosed paranoid schizophrenia in remission, noting that the diagnosis was based on information provided by the Veteran, which, considering the Veteran's tendency to distort and be untruthful, was shaky at best.  The psychiatrist also diagnosed a personality disorder not otherwise specified with antisocial traits, and malingering.  The evaluating psychiatrist reported that he believed that the Veteran was faking mental illness symptoms.  

Treatment notes in March 2004 show that the Veteran described onset of psychotic symptoms in service.  Reportedly, he was discharged with a diagnosis of schizophrenia.  Other clinical treatment notes show that the Veteran has variously reported being discharged from the military for medical reasons, including multiple sclerosis, schizophrenia, and a tumor in his head.  In an August 2007 clinical evaluation the Veteran's psychotherapist determined that the most appropriate diagnosis for the Veteran's psychiatric symptoms was PTSD due to early trauma from his early family experiences, relational experiences and losses, and his military experience.  Treatment notes show that the Veteran  reported disturbing dreams and memories of events that happened while in service.  The clinician noted that the Veteran exhibited ADHD characteristics, however, that condition was not diagnosed.  

In support of the current claim, the Veteran submitted a medical opinion dated in August 2006 signed by Dr. O.B., indicating that the Veteran had a diagnosis of schizophrenia and that the disorder was at least as likely as not related to an injury or event occurring during the Veteran's military service.  Additional explanation, in different handwriting from the physician's signature, indicated that the Veteran's stress reaction in service could have been a missed diagnosis. 

On VA mental health examination in December 2010, the examiner noted that the post-service treatment records contained numerous reports of psychotic symptoms, but none were observed during most clinical visits.  The Veteran related having sexual relations with a teacher whom he impregnated at the age of 11.  He denied any difficulties stemming from that incident, which the examiner found highly unlikely if the incident had in fact occurred as reported.  The Veteran also related treatment for ADHD during early elementary school.  He denied treatment for a psychiatric disorder as a child, and stated that he did not know why the service treatment reports recorded a history of psychiatric treatment prior to service.  The Veteran denied a history of drug abuse and stated that he did not know why such a history was previously recorded in relation to treatment.  The Veteran's mental status examination was within normal limits.  The examiner noted that the Veteran's lack of memory for past events appeared to be related to having been untruthful, as opposed to an actual memory deficit.  The examiner diagnosed a personality disorder, not otherwise specified.  The examiner found that the Veteran's treatment records and various reports of possible diagnoses were contradictory and inconsistent.  The examiner indicated that the most accurate evaluation of record was the forensic evaluation conducted in June 2001, at which time the Veteran was diagnosed with schizophrenia by history, although the most likely diagnosis, in addition to malingering, was a personality disorder.  The examiner opined that there was no clear and unmistakable evidence of a psychiatric disorder that preexisted service.  And while ADHD may have preexisted service, it was not diagnosed on examination and treatment records did not support a current diagnosis.  The examiner determined that the Veteran's personality disorder likely preexisted service and was not caused or aggravated by it.  The examiner explained that the personality disorder had its origins in childhood due to the nature and development of personality disorders.  

As an initial matter, the Board notes that while the Veteran served during the Persian Gulf War, he did not serve in the Southwest Asia theater of operations.  His service separation form shows no foreign or sea service.  Therefore, the Veteran is not found to be a Persian Gulf War Veteran as defined within 38 C.F.R. § 3.317 (2011).  The presumptive provisions pertaining to undiagnosed illness among Persian Gulf Veterans are not applicable..  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Therefore, to the extent that he claim that service connection for mental disorder as the result of an undiagnosed illness due to service in the Persian Gulf area during the Persian Gulf War, that claim must be denied.  Accordingly, the Veteran's claimed psychiatric disability will therefore be evaluated on a direct basis.

The service medical records show that in August 1999, the Veteran reported a history of treatment for paranoid schizophrenia, manic depression, and ADHD as a child.  However, on VA examination in December 2010, he denied a history of treatment for a psychiatric disorder as a child, and in subsequent treatment records he reported onset of psychiatric symptoms in service.  Significantly, there is no objective evidence documenting a mental health condition prior to active duty and none was noted on service induction.  As a psychiatric disorder is not shown by clear and unmistakable evidence to have pre-existed service, the presumption of soundness has not been rebutted as to a psychiatric disorder.  Therefore, the Veteran is presumed sound as to a psychiatric disorder when he entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Having established that the Veteran is entitled to a presumption of soundness with respect to a psychiatric condition, the next step of the inquiry is to determine whether the Veteran developed a chronic psychiatric disability during active service.

The service medical records show that in August 1999 the Veteran was seen for problems dealing with life stress.  He was given an impression of stress reaction and personality disorder.  Upon separation from service, the Veteran reported a history of nervousness, along with a history of treatment for manic depression, schizophrenia, and ADHD.  On examination, he was not noted to have any psychiatric disorder.  An acquired psychiatric disorder was not affirmatively shown to be present during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To the extent that the Veteran was diagnosed with a personality disorder, the Board notes that a personality disorder is not disability for VA purposes and service connection for a personality disorder must be denied.  38 C.F.R. § 3.304(b) (2011).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because they are contradictory and his contentions have changed frequently during the course of his claim.  Furthermore, the credibility of his subjective history has been questioned by his treatment providers and examiners.

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and the Board finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection must be denied.  38 C.F.R. §§ 3.307, 3.309 (2011).

The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

Moreover, the Veteran's statements have been internally inconsistent and inconsistent with the other evidence of record.  The service and post-service treatment records contain contradictory reports regarding the Veteran's psychiatric symptoms, treatment history, drug use history, and his family life prior to and after service.  The Veteran reported to several practitioners that he was discharged from the military for medical reasons, including multiple sclerosis, schizophrenia, and a tumor in his head.  He also reported to some of his counselors that he was diagnosed and treated in service for schizophrenia.  The Veteran's service records do not indicate treatment for any of the Veteran's claimed illnesses in service, nor was the Veteran medically discharged as he often reported.  Psychiatric evaluations in June 2001 contain a diagnosis of malingering.  The psychiatrist noted that the Veteran had described himself as a pathological liar during a previous interview.  It was noted that the Veteran fabricated information with no regard for time frames or other inconsistencies when telling his stories.  Psychological testing suggested that the Veteran deliberately distorted his concerns in an attempt to portray himself as having serious mental health issues.  The psychiatrist diagnosed paranoid schizophrenia in remission, based on information provided by the Veteran, and deemed the diagnosis as shaky at best, given the Veteran's tendency to distort and be untruthful.  The psychiatrist believed that the Veteran was faking mental illness symptoms.  Consistent with those findings, on VA examination in December 2010 the examiner noted that the Veteran's treatment records and various reports of possible diagnoses were contradictory and inconsistent.  The examiner determined that the Veteran's claimed lack of memory for past events appeared to be related to having been untruthful, as opposed to an actual memory deficit. 

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran claims that he has a psychiatric disability related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  For this reason, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Additionally, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2011).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the post-service treatment records contain a diagnosis of PTSD, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2011).  Additionally,  the diagnosis of PTSD recorded in the private clinical treatment notes was based on the Veteran's reported military and nonmilitary experiences, but no service stressors were identified.  Furthermore, his reports of inservice experiences are found by the Board to not be credible.  Specifically, the Veteran has not reported experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others during service, and the evidence does not show that the veteran served in combat.  Significantly, following an examination of the Veteran and a review of the medical evidence, the VA examiner in December 2010 did not diagnose PTSD.  Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity.

As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, and in the absence of competent medical evidence linking any current PTSD diagnosis to a stressor during his service, service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment and diagnoses, to include schizophrenia, adjustment disorder with depressed mood, bipolar disorder, personality disorder, sociopathy, and dissociative disorder.  The determinative question in this case involves causation.  On the question of medical causation, medical evidence of an association or link between a current psychiatric disorder, first noted after service, and service, there is evidence both for and against the claim.  38 C.F.R. § 3.303(d) (2011).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the medical opinion form dated in August 2006 signed by Dr. O.B., indicating that the Veteran had a diagnosis of schizophrenia and that the disorder was at least as likely as not related to an injury or event occurring during the Veteran's military service.  Although the statement was made by a health-care professional, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's psychiatric disorder had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  To the extent that Dr. O.B. noted that the Veteran's stress reaction in service could have been a missed diagnosis, the Board notes that the opinion is speculative because a medical opinion expressed in the term of "could", the equivalent of "may", also implies that it "could not " and such an equivocal statement regarding the etiology of this condition is not sufficiently probative to make a decision in this appeal.  Additionally, the opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it significant that Dr. O.B. did not indicate any review of the Veteran's medical records had conducted.  Therefore, the Board finds that the opinion statement by Dr. O.B., while a statement by a competent medical professional, and while having some probative value, is nonetheless less persuasive in support of the claim than the December 2010 report of VA examination.

The evidence against the claim is the medical opinion of the VA examiner who in December 2010, diagnosed a personality disorder, not otherwise specified, and did not find objective evidence to support a diagnosis of a psychiatric disorder, to include schizophrenia.  The examiner explained that the Veteran's treatment records and various reports of possible diagnoses were contradictory and inconsistent.  The examiner noted that the post-service treatment records contained numerous reports of psychotic symptoms, but none were observed during most visits.  The Veteran's mental status examination was within normal limits.  The examiner indicated that the most accurate evaluation was a forensic evaluation conducted in June 2001, at which time the Veteran was diagnosed with schizophrenia by history, although the most likely diagnosis, in addition to malingering, was personality disorder.  The Board assigns greater weight to the opinion of the VA examiner's opinion because the examiner applied medical analysis to the significant facts of the case.  That opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's psychiatric symptomatology was not related to service.  Green v. Derwinski, 1 Vet. App. 121 (1991).

To the extent that the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran did have a preexisting personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  Indeed, service-connection for a psychiatric disorder has not been established.

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation.  The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and is due to a stressor in service or due to fear of a hostile military or terrorist act, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, other than PTSD, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include as due to an undiagnosed illness, is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he developed multiple sclerosis in service.  Pursuant to the Board's remand instruction in August 2010, the Veteran underwent a brain and spinal cord examination in November 2010.  However, following the examination, the Veteran submitted multiple statements requesting an examination by a medical doctor, as opposed to a nurse practitioner who lacked the expertise to properly evaluate the Veteran's claimed neurological condition.  The Veteran also asserted that on examination in November 2010 he was referred for a neurological consultation that had yet to be scheduled.  Because of the uncertainty of completion of the VA examination, and as any relationship between the Veteran's claimed neurological disorder and service remains unclear to the Board, the Board finds that a new VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

Finally, in recent statements the Veteran reported that results from clinical testing conducted during the November 2010 examination have not been associated with the examination report or the claims file.  Because there may be outstanding VA medical records that are pertinent to his claim and have not been associated with the claims file, the Board finds that on remand those additional records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports, to include any clinical testing reports associated with the November 2010 brain and spinal cord VA examination.  If the Veteran identifies any other relevant medical records, those records should also be obtained.

2.  Schedule the Veteran to undergo an examination by a medical doctor specializing in neurological disorders to determine the nature, severity, and etiology of any neurological disorder that may be present.  The examiner should review the claim file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  The examiner should specifically comment on the August 2006 opinion form signed by Dr. O.B. and the November 2010 VA examination report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  The examiner should provide the following opinions: 

(a) Does the Veteran have multiple sclerosis? If so, state the date of onset. 

(b) Is there clear and unmistakable evidence that multiple sclerosis pre-existed the Veteran's military service?  If so, is there evidence that the pre-existing disorder was aggravated during the Veteran's military service?  If aggravation (permanent increase in disability) was shown during service, was that increase in disability due to the natural progress of the disorder?

(c) If the examiner finds that there is no clear and unmistakable evidence that multiple sclerosis pre-existed military service, is it at least as likely as not (50 percent or greater probability) that multiple sclerosis had its onset in service or within 7 years after separation from service, or is otherwise etiologically related to the Veteran's military service? 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


